Citation Nr: 9932881	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-35 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
condition claimed as secondary to the service-connected 
pilonidal cyst.

2.  Entitlement to service connection for a left leg 
condition as secondary to the service-connected pilonidal 
cyst.

3.  Entitlement to an increased evaluation in excess of 10 
percent for a status post pilonidal cyst excision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
August 1967.  

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In its remand, dated February 1997, the Board noted that by 
an August 15, 1994 rating decision, the RO granted 
entitlement to non-service connected disability pension 
benefits, while denying the veteran's separate claims of 
entitlement to service connection for low back and left leg 
conditions as secondary to the pilonidal cyst excision.  The 
August 24, 1994 notice letter to the veteran did not reflect 
that the claims of entitlement to service connection for low 
back and left leg conditions as secondary to the pilonidal 
cyst excision were denied.  See 38 U.S.C.A. § 5104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.160(c), 19.25 (1999).  The 
veteran's representatives attempted to place the issues of 
secondary service connection in appellate status by VA Form 
646 dated in March 1996, and by the informal hearing 
presentation dated in January 1997.  In light of the 
procedural deficiency outlined above, and to accord the 
veteran due process of law, the Board liberally construed the 
representative's correspondence as having timely perfected an 
appeal of the claims for secondary service connection, and 
requested that the RO furnish the veteran a statement of the 
case relative to those claims.  See generally Archbold v. 
Brown, 9 Vet. App. 124, 130-32 (1996).  On remand, in 
February 1999, the RO issued a statement of the case 
concerning the claims for service connection for low back and 
leg conditions on a secondary basis, which included the 
governing law and regulations pertinent to those claims.  
Accordingly, the claims for secondary service connection are 
properly before the Board.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.  

2. The veteran's low back condition is not caused or 
aggravated by a service-connected disability.

3. The veteran's left leg condition is not caused or 
aggravated by a service-connected disability.

4. The status post pilonidal cyst excision is characterized 
by recurrent drainage and well-healed superficial scar 
tissue.  


CONCLUSIONS OF LAW

1. A chronic low back condition is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).

2. A chronic left leg condition is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.303, 3.310(a).

3. The criteria for a disability evaluation in excess of 10 
percent for status post cyst excision have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code (DC) 7803 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the only service-
connected condition the veteran has is a status post 
pilonidal cyst currently evaluated as 10 percent disabling.  
The veteran contends that the status post pilonidal cyst 
excision has increased in severity and that his low back and 
left leg conditions are proximately due to the pilonidal cyst 
excision.  The Board finds that these claims are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  That is, the 
veteran has presented claims which are not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to those claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.


Secondary Service Connection

A well-grounded claim need not be conclusive only plausible 
and the evidence in support of a claim at that threshold is 
accepted as credible unless inherently incredible.  See 
Murphy, supra; Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  
However, in determining whether a grant of service connection 
is warranted, that same evidence is not accepted as credible 
in light of other evidence of record.  

In that regard, service connection may be granted if the 
evidence demonstrates that the current disability resulted 
from an injury or disease incurred in or aggravated 
coincident with service in the Armed Forces.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a).  In addition, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. §§ 3.306, 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Reiber v. Brown, 7 Vet. 
App. 513 (1995).  When service connection is granted for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310.  The term "disability" refers to impairment of 
earning capacity, in that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  See Allen v. Brown, supra (emphasis in the 
original).

The service medical records are silent as regards evaluation, 
treatment, or a diagnosis of low back pain or a left leg 
condition.  The July 1967 separation examination reflects a 
pilonidal cyst, scar operation.  The spine and lower 
extremities were evaluated as normal.  

A VA Form 526, Veteran's Application for Compensation or 
Pension, dated in March 1984 reflects inter alia a back 
condition due to accident - whiplash.  In pertinent part, a 
June 1984 VA Form 21-4176, Report of Accidental Injury, 
reflects that the veteran slid off a roof and "got 
whiplash."  An August 1984 Report of Medical Examination for 
Disability Evaluation, VA Form 21-2545, reflects inter alia 
that the veteran fell 15 feet off a roof and sustained 
whiplash of lower back, upper back, and neck in December 
1983.  

VA medical records dated in 1987 reflect the following 
diagnoses, severe chronic low back pain with radiation into 
the hip, low back pain that radiates into the left thigh, 
possible S1 (sacral disc 1) radiculopathy, degenerative joint 
disease of the back, and tenderness at L5 (lumbar disc 5) -
S1.  

VA medical records dated for the period of May 1988 to 
December 1992 reflect chronic complaints of low back pain 
with radiation into the left leg.  More specifically, a May 
1988 entry reflects chronic left leg pain, degenerative joint 
disease of the back, and chronic pilonidal sinus.  A January 
1989 entry reflects chronic left posterior leg pain, and that 
the left leg and foot burn and tingle.  There was no weakness 
or numbness in the left thigh, left leg, or left foot.  The 
diagnosis was degenerative joint disease of the back and 
pilonidal sinus.  A June 1989 entry reflects pain in the left 
buttock and left ankle.  Entries dated in March and April 
1990 reflect low back pain and probable leg length 
difference.  The April 1990 entry reflects that the veteran 
will obtain a 1/4 inch heel lift.  An August 1990 orthopedic 
consult reflects mechanical low back pain.  An August 1991 
entry reflects "sciatica - ? related to pilonidal sinus 
adhesions."  The disposition was to evaluate pilonidal cyst 
recurrence as source of sciatic pain.  A July 1992 entry 
reflects that the veteran continued to have left lower back 
and left leg pain, and that he was not taking prescribed 
medications.  The diagnosis was sciatica.  A December 1992 
entry reflects "low back pain - "?" etiology "?" 
pilonidal cyst scarring." 

An undated VA proctology referral reflects that the veteran 
has long standing left buttock pain without radiculopathy 
(CAT scan and EMG negative) palpation of the old pilonidal 
cyst scar reproduces pain.  Please evaluate for surgical 
repair of the area.  A February 18, 1993 stamped notation 
affixed to the undated referral reflects that the veteran 
failed to report for the clinic visit.

A February 1993 emergency department record from the Munson 
Medical Center reflects that the veteran was sitting in the 
passenger side of a truck when a train hit the front end of 
the truck on the passenger side and unrestrained, he was 
thrown from the vehicle into a snowbank.  The veteran 
complained of minimal right thigh pain, some mid dorsal and 
thoracic pain and some minimal right rib pain.  The diagnoses 
were multiple contusions and abrasions and compression 
fracture of T (thoracic disc)-6.  The x-ray reflects, in 
relevant part, old right rib fractures with no acute fracture 
seen and mid thoracic anterior wedge deformities which most 
likely are old.  

In relevant part, private medical records from Dr. J. Weber 
dated from December 1986 to March 1993 reflect by an early 
March 1993 entry that the veteran was thrown from a truck on 
the job - struck a train last week.  The pain was primarily 
across the low back and the chronic left radiating pain was 
unaffected.  The assessment was low back strain from trauma 
and chronic back pain.  A subsequent entry reflects that the 
veteran has had pain in his left buttock, radiating down the 
left leg with numbness on the lateral thigh and calf.  The 
veteran related the symptoms to the pilonidal cyst excision.  
The assessment was sciatica by history, but apparently this 
has been problematic - treatment at the VA.  There is no 
mention in these records of an earlier fall or injury to the 
low back.

VA medical records dated for the period of March 1993 to May 
1993 reflect increased complaints of pain.  In March 1993, 
the veteran complained of pain that radiated across the left 
buttocks to the ankle.  These entries are silent as to the 
truck/train collision the previous month.  In April 1993, the 
veteran underwent incision and drainage of a pilonidal cyst.  
A May 1993 entry reflects chronic sciatic nerve pain probably 
secondary to fibrous tissue/pressure.  The veteran reported 
pain in the left hip and back of the left leg for years.  He 
described the pain as numbing, tingling, and ice like.  Any 
pressure will [reproduce] these sensations which have been 
present since 1968, one year after a pilonidal cyst was 
removed.  The May 1993 VA examination reflects that the 
"veteran has most of his concern about pain he experiences 
in the left buttock, pain that radiates down the posterior 
aspect of the left leg and into his foot.  Symptoms of 
sciatic neuralgia or radicular pain from nerve root 
pressure."  The relevant diagnosis was chronic, recurring, 
radiating neuralgia into the left buttock, leg, and foot of 
undetermined cause.  

A June 1993 emergency department medical record from the 
Munson Medical Center reflects veteran has returned to full 
duty work - construction with increased pain and decreased 
mobility in the last 3 days.  The record reflects severe pain 
in his back radiating down his left leg.  Apparently, he was 
involved in a train accident about four months ago.  The 
diagnosis was acute low back with radiculopathy - rule out 
disk type problem.  

VA medical record entries dated in July 1993 reflect, among 
other things, pain radiating from sacroiliac joint to the 
left ankle "?" cause and diagnosis of sciatica right, low 
back pain. 

A medical evaluation conducted for the Social Security 
Administration dated in September 1993 by Dr. N. Johnson, 
Michigan Medical Consultants, reflects that there was 
decreased sensation and moderate weakness of the left lower 
extremity and that the possibility of a left L5 radiculopathy 
could not be ruled out.  This examination reports the 
truck/train accident.  

VA medical record entries dated in October 1993 reflect that 
the veteran was hit by a train in February 1993 which only 
aggravated the pain and chronic low back pain more than 10 
years with increased pain since February 1993 after a car 
related injury.  Diagnosis was musculoskeletal dysfunction 
and anxiety.  A November 1993 evaluation reflects sciatic 
pain most likely unrelated to cyst removal operation.  

The transcript of the February 1994 personal hearing reflects 
that the pilonidal cyst drains maybe twice a week and it 
smelled pretty bad.  Approximately six months following 
service he started feeling light pains.  He became a heavy 
drinker.  When he quit drinking about 3 years ago, he 
"really" started feeling the pain.  He never had any back 
pain or leg pain before the problem with the cyst.  The 
veteran was employed as a roofer and painter.  He left 
employment as a painter in March 1993.  He requested to be 
laid off because the VA informed him he would need surgery.  
The veteran reported that he was only treated at VA Saginaw 
and Ann Arbor for his back.

A February 1994 neurology examination reflects that the 
veteran does not have EMG evidence or physical examination 
evidence of sciatic neuropathy.  He may have radiculopathy, 
which occasionally does not show up in an EMG.  A March 1994 
entry reflects that the sciatic pain is unlikely secondary to 
cyst removal.  A May 1994 entry reflects that the veteran was 
referred for possible evaluation of sciatic nerve entrapment 
as a cause of his pain.  The neurologists concluded that his 
pain was not consistent with a radiculopathy and he did seem 
to have some component of coccydynia.  A May 1994 VA spine 
examination reflects no history of injury to the lumbar 
spine, but the veteran was in a train wreck in February 1993.  
On examination, the right iliac crest was 1 inch lower than 
the left and there was scoliosis.  The final diagnoses were 
osteoarthritis of the lumbar spine with mild scoliosis and 
status post pilonidal cystectomy.  The examiner added S1 and 
other nerves come out of the spine to the sacrum on the 
opposite side of the sacrum and deep into the medial inguinal 
area, this is perhaps 6 to 8 inches away from the pilonidal 
cystic area.  This veteran has lumbar sciatica per history, 
but not seen electromyogram and nerve conduction studies and 
he has a pilonidal problem, but there is no relation between 
the two.  The May 1994 miscellaneous neurological disorders 
examination reflects, inter alia, chronic recurrent radiating 
pain into the left buttock, leg, and foot of undetermined 
cause.  The May 1994 nerve conduction studies of the left 
lower extremity were normal.  

A June 1995 VA medical record entry reflects sacroiliitis, 
source of pain unclear, and suspicious for neuropathic pain.  
An April 1996 EMG reflects decreased peroneal and tibial 
amplitudes compared with August 1993 EMG, normal EMG, felt 
secondary to disuse atrophy of the left foot - internists 
could not rule out chronic left sciatic radiculopathy without 
denervation.  Other VA medical record entries dated in May 
1996 reflect sciatic nerve chronic pain, essentially normal 
EMG, degenerative joint disease, among other diagnoses, and 
low back ache.  A June 1996 entry reflects by veteran's 
report that he fell on his left hip in 1964 while on guard 
duty in Florida and about one week later a cyst developed 
which was lanced.  Entries dated in October 1996 reflect 
causalgic sciatic neuropathy and probable sciatic injury in [ 
. . ] of his surgery, no evidence for radiculopathy or 
ongoing denervation.  The note reflects "does not need 
[magnetic resonance imaging]".  A December 16, [1996] entry 
reflects inter alia sacroiliac joint degenerative joint 
disease, coccyx pain cannot be ruled out, left sciatica 
possible, and bursitis hip joint "?".  A May 1997 entry 
reflects by veteran's report that the pilonidal cyst scar 
tissue causing burning down left leg, pain in the head, and 
the left side.  The examiner added that the pain was not 
reproducible.  

Notwithstanding the early diagnoses found in the VA medical 
records that the low back and left leg pain could be related 
to pilonidal cyst scarring, the Board finds that the evidence 
of record to include opinions by neurologists thereafter do 
not support a finding of service connection on a secondary 
basis for a low back condition or a left leg condition.  
Service connection is warranted for any disease diagnosed 
after service when all the evidence of record, including that 
pertinent to service, establishes that the disease is related 
to an incident of service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

The Board acknowledges the veteran's statements as regards 
his low back and left leg pain.  While the veteran is 
competent to describe his observations and symptoms, he is 
not competent to establish a causal connection between his 
present back condition and his service-connected pilonidal 
cyst or the scarring.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
At this juncture, the Board observes that the veteran does 
not mention having fallen 15 feet from a roof in 1983 as the 
onset of his back complaints or at anytime after 1984.  The 
service medical records are silent not only for a fall in 
1964 but any treatment or evaluation for low back and left 
leg pain.  There is no clinical evidence between 1967 and 
1983 to reflect continuity of symptomatology.  Thereafter, 
clinical records of treatment for low back and left leg pain 
are all but silent as to a nexus or causal relationship 
between the veteran's current back and leg complaints and his 
service-connected pilonidal cyst until August 1991.  In this 
regard, the Board notes that the veteran had not reported 
since the 1984 VA examination that he fell 15 feet off a roof 
sustaining whiplash of his neck, upper and lower back in 
1983.  At that time, the veteran filed for pension benefits 
associated with a back condition due to an accident - 
whiplash.  Thereafter, in 1993, the veteran complains of 
increased back and leg pain.  VA examiners unaware of the 
truck-train accident in February 1993 opined that the back 
and left leg pain were related to the pilonidal cyst scar 
tissue entrapping the sacral nerves.  

Evidence that the veteran, a passenger, was thrown from a 
truck when it collided with a train, is not reported to the 
VA until October 1993.  Interestingly, medical records in 
support of his Social Security Disability application, not 
made available to the VA until recently, reflect evaluations 
for complaints associated with the accident as early as 
February 1993 and as late as September 1993.  The Board 
stresses that this evidence alone was material to his 
evaluation and treatment and prevented VA physicians from 
making a fully informed decision as regards any causal nexus 
between the low back and left leg pain subsequent to the 
February 1993 truck-train accident.  This factor in and of 
itself further diminishes the probative value of the earlier 
VA opinions as regards a relationship between the pilonidal 
cyst scarring and the low back and left leg pain.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993); Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (It is the responsibility of the Board to 
assess the credibility and weight to be given the evidence); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion 
based on an inaccurate premise has no probative value).  
Summarily, the Board finds that the subsequent opinions and 
diagnoses in May 1994 are based on a more complete record of 
the veteran's medical status to reflect chronic recurrent 
radiating pain into the left buttock, leg, and foot of 
undetermined cause and that the lumbar sciatica by history 
and pilonidal problem are not related.  

Simply, the evidence of record does not neutralize the effect 
of two intercurrent injuries on the most recent medical 
evidence.  The Board stresses that the veteran's complaints 
of low back and left leg pain occur many years after the 
first surgery in-service and many years after separating from 
service, but coincident to a 15 foot fall from a roof.  The 
intensity and frequency of the complaints increase after 
being thrown from a truck following a collision with a train.  
It must be emphasized that VA physicians in May 1994 did not 
attribute the low back and left leg pain to the scar 
tissue/adhesions from the pilonidal cystectomy.

Thus, the evidence of record shows that no chronic low back 
or left leg pain was manifest during the veteran's period of 
service (or within one year following his separation from 
service), and there is no credible evidence to establish that 
the current low back and left leg complaints are related to 
the service-connected pilonidal cystectomy scar.  
Accordingly, the preponderance of the evidence is against the 
claims for service connection for a low back condition and 
for a left leg condition on a secondary basis, and, hence, 
the claim must be denied.




Increased Rating

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's status post pilonidal cyst excision.  Accordingly, 
the Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence on file 
is inadequate for rating purposes.  See 38 C.F.R. §§ 4.1, 4.2 
(1999).  Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco, at 58.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  When after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability; such doubt shall be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (1999).

By an April 1989 rating determination, service connection was 
granted for status post pilonidal cyst and assigned a non-
compensable rating under DC 7805.  See 38 C.F.R. § 4.118 
(1999).  The Board granted a 10 percent disability evaluation 
in July 1990.  By an October 1993 rating decision, the RO 
granted a temporary total (100 percent) disability evaluation 
for a pilonidal cyst under DC 7803 from April 5, 1993 to May 
31, 1993, during a period of post-operative convalescence 
under 38 C.F.R. § 4.30, and thereafter restored a previously 
assigned 10 percent evaluation for that disability (effective 
June 1, 1993).  

Pertinent schedular criteria provide that scars, other than 
disfiguring head, neck, or facial scars, or residuals of 2nd 
or 3rd degree burns, are rated based on healing, 
symptomatology, or on impairment of function of the part 
affected.  See 38 C.F.R. § 4.118, DCs 7803-7805.  

A 10 percent disability evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or superficial tender and painful scars on objective 
demonstration under DCs 7803-7804.  This is the maximum 
allowable benefit under these diagnostic codes.  Higher 
evaluations are assigned based on "other scars," which are 
rated on limitation of function of the part affected.  DC 
7805.  

The evidence of record reflects that the veteran initially 
underwent incision and drainage of a pilonidal cyst in-
service in 1967.  Thereafter, the veteran underwent similar 
operations in April 1993 and December 1995 for drainage.  The 
majority of the medical evidence reflects complaints related 
to low back and left leg pain.  Several VA medical record 
entries dated in May 1996 reflect that the pilonidal cyst 
area was still draining at night, five months after the 
surgery.

The Board observes that medical opinions dated for the period 
of August 1991 to May 1994 address consideration of and then 
refutes the idea that the pilonidal cyst scar tissue had 
resulted in entrapment of the nerves to cause sciatica.  The 
Board notes that neurologists determined that there was no 
evidence of neuropathy or radiculopathy caused by the 
pilonidal cyst scar to raise the application of DC 7805 for 
other scars that affect function.  

The transcript of the February 1994 personal hearing reflects 
that the pilonidal cyst drains maybe twice a week and it 
smells pretty bad.  The veteran was employed as a roofer and 
painter.  He left employment as a painter in March 1993.  He 
requested to be laid off because the VA informed him he would 
need surgery.  

The Board acknowledges the veteran's contention regarding 
increased disability, however, the record shows, at most, he 
has a history of recurrent pilonidal cyst with incision and 
drainage.  However, in view of all of the foregoing, the 
Board finds that the veteran's status post excision of the 
pilonidal cyst is not a disfiguring scar of the head, face or 
neck, a burn scar, or a scar that has affected the limitation 
of function of the musculoskeletal system to warrant a higher 
rating on these bases.  DCs 7800-7802, 7805.  The Board 
observes that even though the veteran complains that the area 
over the scar is tender, a rating under DC 7804 for 
superficial, tender and painful scars on objective 
demonstration only warrants a 10 percent disability 
evaluation, which the veteran is currently rated.  Therefore, 
the Board finds that the current 10 percent evaluation for 
superficial, poorly nourished scars with repeated ulceration 
under DC 7803 is more appropriate.  The Board, again, notes 
that this is the maximum evaluation available under DCs 7803 
and 7804.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own. 

In this regard, the record at most shows that the veteran has 
had a recurring pilonidal cyst with incision and drainage, 
the most recent recurrence in December 1995.  Thereafter, the 
record reflects a period of convalescence and subsequently a 
well healed scar.  The veteran has asserted in letters and on 
VA and Social Security Administration examinations that he 
had to quit work because of the residuals of the pilonidal 
cyst.  He related constant severe left leg and buttock pain.  
He walked with a cane and medicated with Motrin.  There is no 
indication in the evidence of record that the veteran's 
status post pilonidal cyst excision has markedly interfered 
with his earning capacity, employment status, or necessitated 
frequent periods of hospitalization.  The RO requested that 
the veteran submit employment records for consideration.  The 
veteran has not submitted any records.  In sum, the Schedule 
for Rating Disabilities is shown to provide a fair and 
adequate basis for rendering a decision in this case.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  In the absence of an 
exceptional or unusual disability picture marked by frequent 
hospitalizations for the disability or marked interference 
with employment solely attributed to the service-connected 
disability, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


Other consideration

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of these matters on that basis.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  



ORDER

Service connection for a low back condition as secondary to 
status post excision of a pilonidal cyst is denied.

Service connection for a left leg condition as secondary to 
status post excision of a pilonidal cyst is denied.

An increased evaluation in excess of 10 percent for status 
post pilonidal cyst excision is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

